743 N.W.2d 26 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Denis Michael GOLDRING, Defendant-Appellant.
Docket No. 135020. COA No. 278050.
Supreme Court of Michigan.
January 8, 2008.
On order of the Court, the application for leave to appeal the August 16, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions for appointment of counsel and to remand to the trial court are DENIED.